DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 04/30/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-4, 7-9, 12-13 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paek et al. (PG Pub 2019/0207163; hereinafter Paek).

    PNG
    media_image1.png
    452
    731
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 2 provided above, Paek teaches an anode (310,320,330) of a light emitting device (para [0046-0084]), comprising:
at least one first electrode (311,321,331); and 

Regarding claim 2, refer to Fig. 2 provided above, Paek teaches at least one second electrode (600) disposed on a side (top) of the reflecting electrode (312,322,332) away from the at least one first electrode (311,321,331; see Fig. 2); wherein the at least one second electrode is configured to be light-transmittable (para [0060]).  
Regarding claim 3, refer to Fig. 2 provided above, Paek teaches a material of the at least one second electrode 600 includes transparent conductive metal oxide (para [0058-0060]).  
Regarding claim 4, refer to Fig. 2 provided above, Paek teaches a material of the at least one first electrode (311,321,331) includes at least one of metal or conductive metal oxide (para [0054]; “ITO”); and a material of the reflecting electrode (312,322,332) includes at least one of silver, aluminum or molybdenum (para [0056-0064]).  
Regarding claim 7, refer to Fig. 2 provided above, Paek teaches a light emitting device (E1,E2,E3) comprising the anode (310,320,330) according to claim 1 (see claim 1 and Fig. 2), a cathode 600 and a light emitting portion (portion containing 510,520,530) disposed between the anode and the cathode (see Fig. 2), wherein the reflecting electrode (312,322,332) in the anode is configured to reflect light emitted by the light emitting portion (see Fig. 2); and the cathode (600) is configured to be light-transmittable (para [0060]).    
Regarding claim 8, refer to Fig. 2 provided above, Paek teaches a display substrate (see claim limitations below), comprising: 
a base substrate (100); and 
a plurality of sub-pixels (R,G,B) disposed on the base substrate (see Fig. 2), each sub-pixel including the light emitting device (E1,E2,E3; respectively) according to claim 7 (see claim 7), the anode (310,320,330) of the light emitting device being closer to the base substrate than the cathode (600) of the light emitting device (see Fig. 2).  
Regarding claim 9, refer to Fig. 2 provided above, Paek teaches the plurality of sub-pixels (R,G,B) include at least two types of sub-pixels (e.g. R and G), and each type of sub-pixels is configured to display a color (e.g. red and green respectively); and a distance between the reflecting electrode (e.g. 312,322) and the light emitting portion (top of 600 over E1 and E2) in each sub-pixel for displaying one color is different from a distance between the reflecting electrode (e.g. 312,322) and the light emitting portion in each sub-pixel for displaying another color (see Fig. 2). 
Regarding claim 12, refer to Fig. 2 provided above, Paek teaches the plurality of sub-pixels (R,G,B) include at least two types of sub-pixels, and each type of sub-pixels is configured to display a color (red, green or  blue); light emitted by the light emitting portion 510,520,530 in each sub-pixel for displaying one color and light emitted by the light emitting portion in each sub-pixel for displaying another color are different in color (see Fig. 2); or light emitting portions in the sub-pixels for displaying different colors are all white light emitting portions, each sub-pixel further includes a color filter portion disposed above a side of the light emitting device away from the base substrate, 
Regarding claim 13, refer to Fig. 2 provided above, Paek teaches a method of manufacturing a display substrate (para [0046-0084]), comprising: 
providing a base substrate (100); 
forming a plurality of anodes (310,320,330) on a side of the base substrate (top side); and 
forming a plurality of light emitting portions (510,520,530) on sides of the plurality of anodes away from the base substrate (top sides), respectively; 
wherein forming the plurality of anodes on a side of the base substrate, includes: forming at least one electrode layer on a side of the base substrate, each electrode layer including a plurality of first electrodes (311,321,331); and f7Application No. Not Yet AssignedDocket No.: 081236-0284Amendment dated April 30, 2020orming a first reflecting electrode layer (312,322,332) on a side of the at least one electrode layer (top side) away from the base substrate (see Fig. 2), the first reflecting electrode layer including at least one first reflecting electrode (see Fig. 2), an orthographic projection of one first reflecting electrode on the base substrate being at least partially overlapped with an orthographic projection of a corresponding one of the plurality of light emitting portions on the base substrate (see Fig. 2).
Regarding claim 20, refer to Fig. 2 provided above, Paek teaches a display device (para [0046]), comprising the display substrate according to claim 8 (see claim 1 and claim 8).
Regarding claim 21, refer to Fig. 2 provided above, Paek teaches an orthographic projection of the reflecting electrode (312,322,332) on a reference plane 
Regarding claim 22, refer to Fig. 2 provided above, Paek teaches the at least one first electrode (e.g. 310) includes a plurality of first electrodes disposed in a stack (e.g. 311,312,313,314), or the at least one second electrode includes a plurality of second electrodes disposed in a stack, or the at least one first electrode includes a plurality of first electrodes disposed in a stack, and the at least one second electrode includes a plurality of second electrodes disposed in a stack.   

	
Allowable Subject Matter
3.	Claims 10-11 and 14-19 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claims 7-9 or (ii) claim 10 is fully incorporated into the base claim 1 and intervening claims 7-9.  
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, forming the plurality of anodes on the side of the base substrate, further includes: forming at least one first light-transmitting electrode layer on the base substrate with the at least one electrode layer and the first reflecting electrode layer formed thereon, each first light-transmitting electrode layer including a plurality of first light-transmitting electrodes, an orthographic projections of each of the plurality of first light-transmitting electrodes on the base substrate being at least partially overlapped with an orthographic projections of a corresponding one of the plurality of first electrodes on the base substrate.
Claim 11 would be allowable, because it depends on allowable claim 10.
Claim 14 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 13 or (ii) claim 14 is fully incorporated into the base claim 13.  
Claim 14 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 14, forming the plurality of anodes on the side of the base substrate, further includes: forming at least one first light-transmitting electrode layer on the base substrate with the at least one electrode layer and the first reflecting electrode layer formed thereon, each first light-transmitting electrode layer including a plurality of first light-transmitting electrodes, an orthographic projections of each of the plurality of first light-transmitting electrodes on the base substrate being at least partially overlapped with an orthographic projections of a corresponding one of the plurality of first electrodes on the base substrate.
Claims 15-19 would be allowable, because they depend on allowable claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895